Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/03/22 and examiner's initiative interview held on 02/17/22.
Claims 1 & 4 are under examination.
Claims 1 & 4 are previously amended and claims 1 & 4 are currently amended.
Claims 2-3 are previously cancelled. 

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 02/03/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew M. Deschere (Reg. No. 62, 416) on 02/17/22.
9.	The claims are amended as follow:
Currently Amended) A method performed by a User Equipment (UE), the method comprising: 
transmitting a random access preamble using an Early Data Transmission (EDT)-specific Physical Random Access Channel (PRACH) resource; 
receiving a random access response including an uplink (UL) grant; 
transmitting a Radio Resource Control (RRC) connection resume request (RRCconnectionresumerequest) and user data for user plane-early data transmission (UP-EDT) by using the UL grant; and 
for the UP-EDT, performing actions upon leaving an RRC connected state in a case of an RRC layer of the UE receiving an integrity check failure indication from a Packet Data Convergence Protocol (PDCP) layer of the UE concerning a signaling radio bearer SRB while a timer T300 is running, wherein 
the integrity check failure indication indicates that an integrity verification of an RRC response message received on the SRB has failed,
the integrity check failure indication causes the UE to leave the RRC connected state, and
the actions are actions for causing the UE to enter an RRC idle state.
4.	(Currently Amended) A User Equipment (UE), comprising: 
a processor; and 
a memory, storing instructions, wherein when run by the processor, the instructions execute the steps of:
transmitting a random access preamble using an Early Data Transmission (EDT)-specific Physical Random Access Channel (PRACH) resource; 

transmitting a Radio Resource Control (RRC) connection resume request (RRCconnectionresumerequest) and user data for user plane-early data transmission (UP-EDT) by using the UL grant; and 
for the UP-EDT, performing actions upon leaving an RRC connected state in a case of an RRC layer of the UE receiving an integrity check failure indication from a Packet Data Convergence Protocol (PDCP) layer of the UE concerning a signaling radio bearer (SRB) while a timer T300 is running, wherein 
the integrity check failure indication indicates that an integrity verification of an RRC response message received on the SRB has failed,
the integrity check failure indication causes the UE to leave the RRC connected state, and
the actions are actions for causing the UE to enter an RRC idle state.

Response to Arguments
10.	Applicant’s amendment filed on 02/03/22, with respect to claims 1 & 4 are rejected under 35 U.S.C. 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
11.	Applicant amendment filed on 02/03/22, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
12.	Applicant amendment filed on 02/03/22, with regards claim objection (Claims 1 & 4) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
13.	Claims 1 & 4 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Shih et al. 2020/0196264 A1 (Title: method and apparatus for applying time alignment timer length for preconfigured uplink resource in a wireless communication system) (See abstract, Para. 0005 & 0047).
B.	Talebi et al. 2021/0307100 A1 (Title: Early data transmission) (See abstract, Para. 0180-0181 & 0200).
C.	Phuyal et al. 2018/0324869 A1 (Title: Uplink early data transmission) (See abstract, Para. 0037, 0067 & 0068).


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469